DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1, 6-7 have been amended, Claim(s) 3 and 4 have been canceled and new claim 8 has been added; therefore Claim(s) 1-2, 5-7 is/are pending in the application and have been presented for examination. 

Summary
Office Action Summary:
Amendments to the claim(s)s integrate the judicial exception into a practical application, therefore the Examiner has withdrawn the rejection(s) under 35 USC 101.
Amendments to the Claim(s) overcome previous rejections under 35 USC 103, therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
The Applicant’s arguments have been fully considered, however they are not persuasive and/or are moot and do not apply to the current rejection, please see Response to Arguments below.


Examiner’s Note
For clarity of record the Examiner interprets the limitation of “pick up one or more vehicles”, to be identifying an advertising vehicle based on the Applicant’s disclosure at ¶ 0015 and ¶ 0064-0065.
The Examiner also notes that the breadth of the claims - at least in regards to the “user”- could encompass both a consumer or an advertiser requesting past advertisement data, given that “a first location” is not required to be a past location of the user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannant et al (US 2018/0075486 A1) hereinafter “Hannant”, in view of Loeb et al (US 2011/0276552 A1) hereafter “Loeb”, further in view of Miyazawa et al (US 2009/0247190 A1), further in view of Amla et al (US 2014/0040016 A1), hereinafter “Alma”.
	
	Claim 1: Hannant discloses, An information processing apparatus comprising (0003, 0080-0081, 0090, billboard identification system): 
	a storage unit configured to store travel record information that comprises (i) identification data of advertisements displayed respectively by display apparatuses provided on a plurality of vehicles (0051-0052, billboard database stores the location and information currently being presented by the billboard, see also, 0018, 0030, stationary and mobile billboards),
	(ii) records of location information of the vehicles by which the advertisements are displayed and (iii) time information of respective points in time for the locations of the vehicles, the identification data of the advertisements, the records of location information, and the time information being associated with each other (0030-0032, location of the mobile billboard, such as a bus, can be tracked over time using a GPS sensor to identify where/when the user viewed the advertisement, 0060, updates the locations and information presented by the billboards); The Examiner understands that the system and method of Hannant is gathering  the location and time information for both the mobile billboards and the user’s mobile device for identifying when and where the user may have viewed an advertisement/billboard.
	and a controller programmed to: receive a data retrieval request sent from a user terminal, the data retrieval request comprising information indicating a first location (0023, 0082, processor including one or more CPUs, 0047, billboard-information request, 0049, 0054), 
	pick up one or more vehicles that have output advertisements at the first point in time and the first location (0030-0032), 
	based on the travel record information and geographic and temporal proximity of the one or more vehicles to a user of the user terminal (0032, 0053-0054),
	and create a list of advertisements displayed by the one or more picked-up vehicles (0028, generate a list of billboards, 0032, 0041), 
	and send the list of advertisements to the user terminal and instruct the user terminal to display the list of advertisements (0028, 0042, 0056, 0069).  
	Although Hannant clearly indicates that the time and location of both the user’s device and the mobile billboards are being tracked and updated, in addition to sending a billboard-information request for past advertisements at a later time (See at least 0005, 00032, 0049), it appears that Hannant may not explicitly disclose, and a first point in time, the first point in time being a past time, Loeb, however teaches, allowing a user to search for past advertisements/information using a time input by the user (See Loeb at 0028-0029, 0044). The Examiner finds and understands enabling a user to search for past advertisements to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify or combine the technique of enabling a user to search for past advertisements using a time that has been input by the user as taught by Loeb with the system and method for retrieving past advertisements/billboards based on a billboard-information request submitted by a user as disclosed by Hannant in order to enable the user to search for an past advertisement/billboard using a location and time requested by the user. 
	Where Hannant discloses ranking the list of billboards by distance from the location selected by the user (See at least 0041), it appears that Hannant may not explicitly disclose, and within the list of advertisements, prioritize a first group of advertisements that were displayed closer to the first location and closer to the first point in time, than a second group of advertisements in the list of advertisements, Miyazawa, however teaches a technique for prioritizing and ranking advertisements based on the time and location of a mobile device (See Miyazawa at 0016-0018, 0025, 0069). The Examiner finds prioritizing advertisements by time and location to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing to date to incorporate the technique of prioritizing advertisements by time and location as taught Miyazawa with the system and method for retrieving past billboard information based on the user’s requested time and location as disclosed by Hannant in view of Loeb in order to prioritize the advertisements that were closer to the user at the requested time and location.
	 It appears that Hannant may not explicitly disclose, and vehicle information that comprises (iv) a vehicle type for each of the plurality of vehicles, at least two of the plurality of vehicles being of a different vehicle type, and (v) a characteristic of at least one of the display apparatuses provided on each of the plurality of vehicles ; and a controller programmed to: select an advertisement suitable for at least one of the plurality of vehicles, based on the vehicle information, and transmit the advertisement to the at least one of the plurality of vehicles, Amla, however teaches a system and method for dynamic advertising in moving vehicles, and vehicle information that comprises (iv) a vehicle type for each of the plurality of vehicles (Amla at 0028-0029, 0032) at least two of the plurality of vehicles being of a different vehicle type (Amla at 0029, vehicle types), and (v) a characteristic of at least one of the display apparatuses provided on each of the plurality of vehicles (0026, 0031, display criteria); and a controller programmed to: select an advertisement suitable for at least one of the plurality of vehicles, based on the vehicle information, and transmit the advertisement to the at least one of the plurality of vehicles (Amla at 0029-0031).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate or include vehicle information that includes different vehicle types and the characteristics of the display and selecting and transmitting an advertisement to one or more vehicles based on the vehicle information as taught by Amla with the system and method for collecting and retrieving displayed billboard information based on a user’s requested time and location as disclosed by Hannant in view of Loeb and Miyazawa in order to identify and retrieve which advertisements were selected and displayed by the vehicle(s) at the user requested time and location.  

	Claim 2: Hannant in view of Loeb and Miyazawa further in view of Amla discloses, An information processing apparatus according to claim 1, wherein the controller is programmed to obtain the identification data of an advertisement selected from the list on the user terminal, retrieve information associated with the advertisement selected on the user terminal, and send the information to the user terminal (Hannant at 0007, 0028, user can select a billboard for receiving additional information, 0042, 0058-0059).  

	Claim 5: Hannant in view of Loeb and Miyazawa further in view of Amla discloses, An information processing apparatus according to claim 1, wherein the controller periodically receives location information of the vehicles that are travelling and updates the travel record information (Hannant at 0030-0032, 0060).  

	Claim 6: Hannant discloses, An information processing method comprising the steps of (0003, 0080-0081, 0090, billboard identification system): 
	obtaining travel record information that comprises (i) identification data of advertisements displayed respectively by display apparatuses provided on a plurality of vehicles, (ii) records of location information of the vehicles by which the advertisements are displayed, and (iii) time information of respective points in time for the locations of the vehicles, the identification data of the advertisements, the records of location information, and the time information being associated with each other (0018, 0030-0032, location of the mobile billboard, such as a bus, can be tracked over time using a GPS sensor to identify where/when the user viewed the advertisement, 0051-0052, billboard database stores the location and information currently being presented by the billboard, see also 0060, updates the locations and information presented by the billboards); The Examiner understands that the system and method of Hannant is gathering  the location and time information for both the mobile billboards and the user’s mobile device for identifying when and where the user may have viewed an advertisement/billboard.
	receiving a data retrieval request sent from a user terminal, the data retrieval request comprising information indicating a first location (0047, billboard-information request, 0049, 0054),
	picking up one or more vehicles that have output advertisements at the first point in time and the first location (0030-0032), based on the travel record information and geographic and temporal proximity of the one or more vehicles to a user of the user terminal (0032, 0053-0054);
	and creating a list of advertisements displayed by the one or more picked-up vehicles (0028, generate a list of billboards, 0030-0032, 0041);
	and sending the list of advertisements to the user terminal and instructing the user terminal to display the list of advertisements (0028, 0042, 0056, 0069).  
	Although Hannant clearly indicates that the time and location of both the user’s device and the mobile billboards are being tracked and updated, in addition to sending a billboard-information request for past advertisements at a later time (See at least 0005, 00032, 0049), it appears that Hannant may not explicitly disclose, and a first point in time  the first point in time being a past time; Loeb, however teaches, allowing a user to search for past advertisements/information using a time input by the user (See Loeb at 0028-0029, 0044). The Examiner finds and understands enabling a user to search for past advertisements to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify or combine the technique of enabling a user to search for past advertisements as taught by Loeb with the system and method for retrieving past advertisements/billboards based on a billboard-information request by a user as disclosed by Hannant in order to enable the user to search for an advertisement/billboard that was previously viewed by the user via the location and time input by the user. 
	Where Hannant discloses ranking the list of billboards by distance from the location selected by the user (See at least 0041), it appears that Hannant may not explicitly disclose, and within the list of advertisements, prioritizing a first group of advertisements that were displayed closer to the first location and closer to the first point in time than a second group of advertisements in the list of advertisements, Miyazawa, however teaches a technique for prioritizing and ranking advertisements based on the time and location of a mobile device (See Miyazawa at 0016-0018, 0025, 0069). The Examiner finds prioritizing advertisement data by time and location to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing to date to incorporate the technique of prioritizing advertisements by time and location as taught Miyazawa with the system and method for retrieving past billboard information based on the user’s requested time and location as disclosed by Hannant in view of Loeb in order to prioritize the advertisements that were closer to the user at the requested time and location.
	It appears that Hannant may not explicitly disclose, and obtaining vehicle information that comprises (iv) a vehicle type for each of the plurality of vehicles, at least two of the plurality of vehicles being of a different vehicle type, and (v) a characteristic of at least one of the display apparatuses provided on each of the plurality of vehicles; selecting an advertisement suitable for at least one of the plurality of vehicles, based on the vehicle information, and transmitting the advertisement to the at least one of the plurality of vehicles, Amla, however teaches a system and method for dynamic advertising in moving vehicles, and obtaining vehicle information that comprises (iv) a vehicle type for each of the plurality of vehicles (Amla at 0028-0029, 0032) at least two of the plurality of vehicles being of a different vehicle type (Amla at 0029, vehicle types), and (v) a characteristic of at least one of the display apparatuses provided on each of the plurality of vehicles (Amla at 0026, 0031, display criteria); selecting an advertisement suitable for at least one of the plurality of vehicles, based on the vehicle information, and transmitting the advertisement to the at least one of the plurality of vehicles (Amla at 0029-0031).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate or include vehicle information that includes different vehicle types and the characteristics of the display and selecting and transmitting an advertisement to one or more vehicles based on the vehicle information as taught by Amla with the system and method for collecting and retrieving displayed billboard information based on a user’s requested time and location as disclosed by Hannant in view of Loeb and Miyazawa in order to identify and retrieve which advertisements were selected and displayed by the vehicle(s) at the user requested time and location.  
	
	Claim 7: Hannant discloses, A non-transitory computer readable storing medium recording a computer program for causing a computer to perform an information processing method comprising the steps of (0080-0083): 	
	obtaining travel record information that comprises (i) identification data of advertisements displayed respectively by display apparatuses provided on a plurality of vehicles, (ii) records of location information of the vehicles by which the advertisements are displayed, and (iii) time information of respective points in time for the locations of the vehicles, the identification data of the advertisements, the records of location information, and the time information being associated with each other (0018, 0030-0032, location of the mobile billboard, such as a bus, can be tracked over time using a GPS sensor to identify where/when the user viewed the advertisement, 0051-0052, billboard database stores the location and information currently being presented by the billboard, see also 0060, updates the locations and information presented by the billboards);
	receiving a data retrieval request sent from a user terminal, the data retrieval request comprising information indicating a first location (0023, 0082, processor including one or more CPUs, 0047, billboard-information request, 0049, 0054),
	picking up one or more vehicles that have output advertisements at the first point in time and the first location, based on the travel record information and geographic and temporal proximity of the one or more vehicles to a user of the user terminal (0030-0032, 0053-0054); 
	and creating a list of advertisements displayed by the one or more picked-up vehicles (0028, generate a list of billboards, 0032, 0041); 
	and sending the list of advertisements to the user terminal and instructing the user terminal to display the list of advertisements (0028, 0042, 0056, 0069).
	Although Hannant clearly indicates that the time and location of both the user’s device and the mobile billboards are being tracked and updated, in addition to sending a billboard-information request for past advertisements (See at least 0005, 00032, 0049), it appears that Hannant may not explicitly disclose, and a first point in time the first point in time being a past time; Loeb, however teaches, allowing a user to search for past advertisements/information using a time input by the user (See Loeb at 0028-0029, 0044). The Examiner finds and understands enabling a user to search for past advertisements to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify or combine the technique of enabling a user to search for past advertisements using a time that has been input by the user as taught by Loeb with the system and method for retrieving past advertisements/billboards based on a billboard-information request by a user as disclosed by Hannant to enable the user to search for an advertisement/billboard that was previously viewed by the user via the location and time input by the user. 
	Where Hannant discloses ranking the list of billboards by distance from the location selected by the user (See at least 0041), it appears that Hannant may not explicitly disclose, and within the list of advertisements, prioritizing a first group of advertisements that were displayed closer to the first location and closer to the first point in time than a second group of advertisements in the list of advertisements, Miyazawa, however teaches a technique for prioritizing and ranking advertisements based on the time and location of a mobile device (See Miyazawa at 0016-0018, 0025, 0069). The Examiner finds prioritizing advertisement data by time and location to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing to date to incorporate the technique of prioritizing advertisements by time and location as taught Miyazawa with the system and method for retrieving past billboard information based on the user’s requested time and location as disclosed by Hannant in view of Loeb in order to prioritize the advertisements that were closer to the user at the requested time and location.
	It appears that Hannant may not explicitly disclose, and obtaining vehicle information that comprises (iv) a vehicle type for each of the plurality of vehicles, at least two of the plurality of vehicles being of a different vehicle type, and (v) a characteristic of at least one of the display apparatuses provided on each of the plurality of vehicles; selecting an advertisement suitable for at least one of the plurality of vehicles, based on the vehicle information, and transmitting the advertisement to the at least one of the plurality of vehicles, Amla, however teaches a system and method for dynamic advertising in moving vehicles, and obtaining vehicle information that comprises (iv) a vehicle type for each of the plurality of vehicles (Amla at 0028-0029, 0032) at least two of the plurality of vehicles being of a different vehicle type (Amla at 0029, vehicle types), and (v) a characteristic of at least one of the display apparatuses provided on each of the plurality of vehicles (Amla 0026, 0031, display criteria); selecting an advertisement suitable for at least one of the plurality of vehicles, based on the vehicle information, and transmitting the advertisement to the at least one of the plurality of vehicles (Amla at 0029-0031).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate or include vehicle information that includes different vehicle types and the characteristics of the display and selecting and transmitting an advertisement to one or more vehicles based on the vehicle information as taught by Amla with the system and method for collecting and retrieving displayed billboard information based on a user’s requested time and location as disclosed by Hannant in view of Loeb and Miyazawa in order to identify and retrieve which advertisements were selected and displayed by the vehicle(s) at the user requested time and location.  

	Claim 8: Hannant in view of Loeb and Miyazawa further in view of Amla discloses, The information processing apparatus according to claim 1, wherein the controller is programmed to communicate periodically with the vehicles and collect time information, location information, and the identifier of the advertisement displayed by the vehicle periodically, and update the travel record information (Hannant at 0030-0032, 0060).

Response to Amendment
Amendments to the claim(s)s integrate the judicial exception into a practical application, therefore the Examiner has withdrawn the rejection(s) under 35 USC 101.
Amendments to the Claim(s) overcome previous rejections under 35 USC 103, therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
The Applicant’s arguments have been fully considered, however they are not persuasive, please see Response to Arguments below.


Response to Arguments
The Applicant’s arguments in regards to the 101 rejection are not persuasive, however the Examiner finds the amendments integrate the judicial exception into a practical application thus overcoming the 101 rejection. 
Applicant’s arguments with respect to claim 1, 6, and 7 have been considered but are moot because the arguments do not apply to the current rejection.
The Applicant relies on the same arguments for depending claims 2-5, therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-5.
Applicant's arguments filed 6/27/2022 have been fully considered however they are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	
Labarca et al (U.S. Patent Publication No. 2018/0197205 A1), discloses a system and method for allowing a user to set a period of time for which to receive additional information from physical advertising structures (including vehicles) within proximity of the user (see at least 0030, 0051, 0058-0059).
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.G./
Examiner, Art Unit 3622

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622